Title: To George Washington from William Heath, 29 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands, May 29. 1782.
                        
                        I was this morning honored with yours of the 28th.
                        I have written to captain Pray to observe a conduct conformably to your Excellency’s instructions in all
                            cases respecting flags and persons going to, or coming from the enemy’s lines, without the least deviation.
                        I have not been able to obtain any intelligence or papers since those I sent last—have been expecting some
                            for several days—am as yet disappointed. I have the honor to be With the greatest respect, Your Excellency’s Most obedient
                            servant, 
                        
                            W. Heath
                        
                        
                            P.S. The enclosed from lieutenant colonel Fernald, is this moment handed to me. I beg leave to submit
                                the subject to your Excellency’s consideration. I believe the ground where the 10. Massachusetts regiment are hutted,
                                is by no means healthy, except in the winter season. The situation is remote from the issuing stores, and very
                                inconvenient on account of obtaining provisions. There is good encamping ground near the Continental–village, and also
                                between the red–church and Nelson’s-ferry; at either of those places they would be nearer to the issuing stores.
                            Captain Pray has just written me that the officers who came on under parole, brought with them four
                                horses, which they expected to take in with them to New York—They have not been taken in on account of a doubt with
                                captain Pray, whether they were to take in their horses, and partly on account of their being no means of conveying
                                them. The officers have left a servant with them. What shall be done with the horses.
                        
                        
                            W. Heath

                        
                    